EXHIBIT 10.2 The Brink’s Company Richmond, Virginia Pension Equalization Plan as Amended and Restatedas of October 22, 2008 THE BRINK’S COMPANY PENSION EQUALIZATION PLAN AS AMENDED AND RESTATED AS OF OCTOBER 22,2008 Introduction In August 1985 the Board of Directors of The Pittston Company (the “Company”) adopted a Pension Equalization Plan (the “Equalization Plan”) to assure that the aggregate pension benefits provided to employees covered by the Pension-Retirement Plan of The Pittston Company and Its Subsidiaries (which Plan, as now in effect and as hereafter amended, is hereinafter referred to as the “Pension Plan”) would not be reduced as a result of limitations imposed under Section 415 of the Internal Revenue Code of 1986, as amended (the “Code”).At its meeting in July 1989, the Board determined that the Equalization Plan should be amended so as to provide, among other things, for the payment thereunder of additional amounts equal to the benefits that would have been payable under the Pension Plan in the absence of the then applicable annual limit on compensation under Section 401(a)(17) of the Code.Pursuant to the authority under the Equalization Plan, on July 7, 1994, the Pension Committee further amended the
